 

Exhibit 10.3

 

NII HOLDINGS, INC.

 

Restricted Stock Award Agreement

 

(Employees)

 

THIS AGREEMENT, dated as of the «Day» day of «Month», «Year», between NII
Holdings, Inc., a Delaware corporation (the “Company”), and «First_Name»
«Last_Name» (the “Participant”), is made pursuant to and subject to the
provisions of the NII Holdings, Inc. 2015 Incentive Compensation Plan and any
successor plan (the “Plan”).  All terms that are used herein that are defined in
the Plan shall have the same meaning given them in the Plan.

 

1.          Award of Stock.  Pursuant to the Plan, the Company, on «Month»
«Day», «Year» (the “Award Date”), awarded the Participant «Actual Grant» shares
of Common Stock (“Restricted Stock”), subject to the terms and conditions of the
Plan and subject further to the terms and conditions set forth herein.

 

2.          Restrictions.  Except as provided in this Agreement, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.

 

3.          Vesting.  Subject to Sections 4, 5 and 6 below, the shares of
Restricted Stock shall be transferable and nonforfeitable (“Vested”) with
respect to thirty three and one third percent (33 1/3%) of the shares of
Restricted Stock covered hereby on each of the first, second and third
anniversaries of the Award Date, in each case for so long as the Participant
remains in the continuous employ of the Company or any Subsidiary.

 

4.          Death, Disability, Retirement or Termination Without Cause.  Section
3 to the contrary notwithstanding, if the Participant dies, becomes permanently
and totally disabled within the meaning of Code Section 22(e)(3) (“Disabled”) or
retires from employment with the Company or any Affiliate at or after age 65 or
at an earlier age with the consent of the Committee, in each case prior to the
forfeiture of the shares of Restricted Stock under Section 6, all shares of
Restricted Stock that are not then Vested shall become Vested as of the date of
the Participant’s death, becoming Disabled or retirement.  Additionally,
notwithstanding Section 3 to the contrary, the Restricted Stock shall become
Vested with respect to a pro rata portion of the shares of Restricted Stock
covered hereby if the Participant’s employment with the Company or an Affiliate
is terminated by the Company or such Affiliate without Cause and neither the
preceding sentence of this Section 4 nor Section 5 applies.  Such pro-rata
portion shall be equal to the product of (i) the number of shares of Restricted
Stock covered hereby that are not Vested as of the date of termination,
multiplied by (ii) a fraction, the numerator of which is the number of days that
have elapsed from (A) the Award Date, if the Participant’s employment with the
Company or an Affiliate is

 

1

 

 

terminated by the Company or such Affiliate without Cause prior to the first
anniversary of the Award Date, or (B) the anniversary of the Award Date
immediately preceding the date of termination, if the Participant’s employment
with the Company or an Affiliate is terminated by the Company or such Affiliate
without Cause on or after the first anniversary of the Award Date, and the
denominator of which is (x) 1,095, if the date of termination occurs prior to
the first anniversary of the Award Date, (y) 730, if the date of termination
occurs on or after the first anniversary of the Award Date, but prior to the
second anniversary of the Award Date, or (z) 365, if the date of termination
occurs on or after the second anniversary of the Award Date, but prior to the
third anniversary of the Award Date.

 

5.          Change in Control. Upon a Change in Control, the shares of
Restricted Stock that are not then Vested shall become Vested if the shares of
Restricted Stock are not assumed, replaced or converted to an equivalent award
by the entity that survives or otherwise results from the Change in Control (the
“surviving entity”) (or affiliate thereof) for securities tradable on an
established securities market. If the shares of Restricted Stock are amended,
replaced or converted to an equivalent award by the surviving entity (or an
affiliate thereof) for securities tradable on an established securities market
(a “Replacement Award”), any such Replacement Award shall be fully Vested in the
circumstances described in the first sentence of Section 4 or if, within twelve
(12) months after a Change in Control, (a) the Participant’s employment with the
surviving entity or any affiliate thereof is terminated by the surviving entity
or such affiliate without Cause and not in the circumstances described in the
following sentence, or (b) the Participant voluntarily terminates his or her
employment with the surviving entity or any affiliate thereof for Good Reason.
Such Replacement Award shall not become Vested if the Participant’s employment
with the surviving entity or any affiliate thereof is terminated within twelve
(12) months after a Change in Control for Cause or because of the Participant’s
voluntary withdrawal from employment for any reason other than (a) Good Reason
or (b) the circumstances described in the first sentence of Section 4.  For the
avoidance of doubt, neither any change in the national securities exchange on
which the Common Stock is listed, nor the Common Stock ceasing to be listed on a
national securities exchange, shall constitute in and of itself a Change in
Control.

 

For purposes of this Agreement, Good Reason shall be defined as one or more of
the following conditions arising without the Participant’s consent:

 

(a)          A material reduction in the Participant’s authority, duties or
responsibilities in effect on the date of the Change in Control;

 

(b)          A material reduction in the Participant’s base salary in effect on
the date of the Change in Control;

 

(c)          A material reduction in the Participant’s target bonus opportunity
as compared to the Participant’s target bonus opportunity in effect on the date
of the Change in Control;

 

(d)          A material reduction in the Participant’s target long-term
incentive compensation opportunity as compared to the Participant’s target
long-term

 

2

 

  

incentive compensation opportunity in effect on the date of the Change in
Control;

 

(e)          A relocation of the Participant’s principal office more than forty
(40) miles away from the location of the Participant’s principal office on the
date of the Change in Control; or

 

(f)          Any other action or inaction that constitutes a material breach by
the surviving entity or affiliate thereof of any written agreement under which
the Participant provides services.

 

Notwithstanding the foregoing, a condition will not constitute “Good Reason,”
unless, prior to the Participant’s termination of his or her employment: (1) the
Participant provides written notice to the Company, Affiliate, surviving entity
or affiliate thereof by which he or she is employed of the condition that he or
she believes constitutes “Good Reason” within ninety (90) days of the occurrence
of the condition, (2) the Participant thereafter provides at least thirty (30)
days for the Company, Affiliate, such surviving entity or affiliate thereof to
cure the condition that he or she believes constitutes “Good Reason,” and (3) if
such condition is not cured within such thirty (30) day period, the Participant
terminates his or her employment not later than ten (10) days after the end of
such thirty (30) day period.

 

6.          Forfeiture.  All shares of Restricted Stock that are not then Vested
shall be forfeited if the Participant’s employment with the Company or an
Affiliate terminates prior to the date such shares become Vested in accordance
with Sections 3, 4 and 5 above or in the event the Administrator makes a final
determination that the Participant has breached the provisions of Section 12.

 

7.          Stockholder Rights and Stock Certificates.  The Participant will
have the right to receive dividends on and to vote the Restricted Stock.  The
Restricted Stock may be evidenced in such manner as the Committee shall
determine.  If certificates representing Restricted Stock are registered in the
name of the Participant, the Company may retain possession of the certificates
until the Restricted Stock becomes Vested.

 

8.          Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle the Participant
to a fractional share, such fraction shall be disregarded.

 

9.          Withholding Taxes.  If the Company or a Subsidiary shall be required
to withhold any federal, state, local or foreign income, employment or other tax
in connection with the Vesting of the Award, the Participant shall pay the tax
or make provisions that are satisfactory to the Company for the payment thereof.
The Participant may elect to have the Company retain from payment on settlement
of the Award the number of shares of Common Stock (based on the closing price of
the Company’s

 

3

 

  

Common Stock on the Nasdaq Stock Market on the vesting date) equal to the amount
of any required withholding.

 

10.         Right to Terminate Employment and Change Employment Terms.  No
provision of this Agreement shall confer on the Participant any right to
continue in the employ or service of the Company or any Subsidiary or in any way
affect any right or power that the Company or any Subsidiary may otherwise have
to terminate the employment or service of the Participant or to change any terms
of the Participant’s employment at any time with or without assigning a reason
therefore.

 

11.         Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this Award shall be adjusted as the Committee determines is
equitably required in the event (a) the Company effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or (b)
there occurs any other event which, in the judgment of the Committee
necessitates such action.  Any such adjustment shall be made in compliance with
Code Section 409A.

 

12.         Confidentiality.  The Participant agrees that, as a condition of
receiving the Restricted Stock, the Participant shall not, unless otherwise
required by law, discuss or otherwise disclose to any person or entity any
information contained in this Award, including but not limited to the fact that
the Participant received the Award and the number of shares of Restricted Stock
granted herein.

 

13.         Governing Law, Personal Jurisdiction and Service.  This Agreement
shall be governed by, and interpreted in accordance with the internal
substantive laws of the State of Delaware, without giving effect to the
principles of conflicts of law.  Each party hereto irrevocably submits itself to
the exclusive personal jurisdiction of the Federal and State courts sitting in
the State of Delaware, and hereby waives any claims it may have as to
inconvenient forum.  Each party hereto also agrees that service of process may
be achieved by any form of mail addressed to the party to be served and
requiring a signed receipt, at the address provided in Section 14 of this
Agreement or to the address provided to the Company or its Subsidiary.  

 

14.         Notice.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

 



  If to the Company: NII Holdings, Inc.     1875 Explorer Street, Suite 800    
Reston, VA 20190     Attn: Shana C. Smith, Corporate Secretary

 

4

 

 



  If to the Participant: The personal address on file with the     Human
Resources department of the Company     or its Subsidiary.

  

Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.

 

15.         Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date of grant and the provisions of this Agreement,
the provisions of the Plan shall govern.  

 

16.         Amendments.  Any amendment to the Plan effected after the date
hereof shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto; provided, however, that no such amendment
shall adversely affect the right of the Participant with respect to the
Restricted Stock without the Participant’s consent.

 

17.         Participant Bound by Plan.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.

 

18.         Binding Effect.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 

19.         Data Privacy Consent.  As a condition of the grant of the Restricted
Stock, the Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Section 19 by and among, as applicable, the
Participant’s employer, the Company and its Subsidiaries and Affiliates, for the
exclusive purposes of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant understands that the Company and its
Subsidiaries hold certain personal information about him or her, including his
or her name, home address and telephone number, date of birth, social security
or identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”).  The Participant further understands that the Company and/or
its Subsidiaries will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Participant
understands that these recipients may be located in the U.S., South America, or
elsewhere.  He or she authorizes them to receive, possess, use, retain and
transfer, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any

 

5

 

  

shares of stock acquired under the Plan, such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
his or her behalf.  The Participant understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that the Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Corporate Secretary.  The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect his or her ability
to participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf as of the «Day» day of «Month», «Year», and the Participant has affixed
his signature hereto.

 

  NII HOLDINGS, INC.             By:       Name:        Title:    

 

  PARTICIPANT           «First_Name» «Last_Name»       Dated:   

  



6

